Citation Nr: 1400277	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-48 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the Veteran's appeal in December 2012 to obtain outstanding medical records and schedule the Veteran for a VA examination.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge in September 2012.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  As a Supply Clerk in service, the Veteran lifted a heavy box through a window at which time he experienced pain in his low back and was put on light duty for a short time.

3.  A low back disability was not the result of an injury sustained in active service and did not manifest in active service or within one year of separation from service.




CONCLUSION OF LAW

A low back disability was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided notice to the Veteran in a May 2009 pre-adjudication letter, explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, the RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  As directed by the Veteran, in September 2009, the VA requested records from a Dr. O.  A response indicated that although the Veteran was a patient of Dr. O's in 1984, the doctor had not retained records prior to 1990.  In a January 2013 Statement in Support of Claim, the Veteran indicated he saw Dr. O., a chiropractor, for about 3 months in the early 1970s, but that the doctor did not have record of it.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In April 2013, the Board remanded the appeal to the RO to afford the Veteran a VA examination.  The examiner reviewed the claims file; interviewed the Veteran; performed diagnostic tests; and provided an opinion regarding the likelihood of a connection between the Veteran's active duty and his currently diagnosed degenerative joint disease of the lumbar spine and mild scoliosis.  Upon review, the Board finds that the rationale provided by the examiner as to the etiology of the Veteran's low back disabilities is adequate to allow adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board finds that no additional RO action to further develop the record, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

I.  Service Connection

The Veteran contends that his current low back disability is related to a back injury he sustained during service.  He contends that as a Supply Clerk, he twisted his back while lifting heavy boxes of equipment through a window onto a truck.  He relates that he was told he had pulled a muscle; was put on light duty for a short time and that although no record of a back injury appears in his STRs, he has experienced pain in his low back since the in-service injury.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including degenerative joint disease (a.k.a. arthritis), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. §3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

With the foregoing in mind, the Board now turns to a consideration of the pertinent lay and medical evidence in this case.

Although the Veteran indicates he sought treatment for a back condition during service, the STRs only indicate treatment for stomach trouble that was ultimately diagnosed as an duodenal ulcer.  The STRs are silent as to complaints of or treatment for a back condition or injury.  

On his Form 9, filed in December 2009, the Veteran related that while on duty he had to move equipment in 51 boxes onto trucks by sliding them out windows that were about five foot five inches above the floor.  He stated: "The job of lifting equipment out of the windows put my back in rough shape."  He indicated he went on sick call several times, but had German doctors "who did not do a good job of documenting their findings."  He stated their diagnosis was a pulled back muscle and he was told to take aspirin.  He stated that he could not take the aspirin because of the duodenal ulcer in his stomach so he just dealt with the pain.  He stated that without pain killers, his back hurt for several weeks "and then it let up after which time it did occasionally flared [sic] up now and then."  He reported being put on light duty for two weeks.  He stated that he could not recall if he "complained" about his back on his separation examination, but at 23 years of age, he was not "the type of person to complain about every little ache or pain".  

A statement from a fellow service member, Mr. W.J.H., who served with the Veteran, corroborates the Veteran's story.  Mr. W.J.H. stated that in November 1962 they "were lifting field equipment and loading it into the truck and this is when he hurt his back".  In September 2012, the Veteran testified at a hearing before the Board.  He stated that some of the boxes he had to lift and carry were 50 or 60 pounds.  He demonstrated lifting the boxes up toward a window and explained that at one point he turned and "heard something like if you ripped a pair of pants."  He stated he went to sick call and was having pain in both his stomach and his back and that the pain in his stomach was worse and thus it was noted in this STRs whereas the back injury and resulting pain were not.  He stated the doctor at sick call told him he "stretched a muscle, or you pulled it, made it sore."  He was put on light duty for several weeks.  He stated he has had back pain "all his life."

At the hearing, the Veteran also indicated that following service in the late 1960s or early 1970s, he developed a lemon sized tumor in his back which was determined to be benign.  The Veteran stated that he first went to see a doctor about his back pain in 2007 at the Wilkes-Barre VAMC.  He stated that his doctor at VA x-rayed him and determined that three vertebrae were ruptured in his lumbar spine.  He testified that his doctor asked what the cause was and the Veteran told him it went back to his time in service when he was lifting crates.

The VA treatment records indicate that the Veteran initially visited his primary care physician in March 2008.  At that time, the doctor interviewed him extensively as to his history.  The Veteran did not inform the doctor of an in-service back injury and back pain was not noted.  A July 2008 treatment record indicates chronic neck pain with no mention of the back.  In August 2008, the Veteran presented with a complaint of "back pain at night time for three weeks".  The Veteran voiced concern that his pain might be related to his anti-cholesterol medication.  He reported having similar symptoms "30 years ago" when he was diagnosed with a soft tissue tumor.  Upon examination, the doctor assessed chronic back pain and stated that the etiology was unclear.  He sent the Veteran for an x-ray of the lumbosacral spine and advised him to stop his cholesterol medication for two weeks and see if the pain went away.  In a September 2008 treatment record, there is a notation that the Veteran "developed back pain while on simvastatin."  The doctored assessed: "Low back pain.  Resolved.  X-ray showing degenerative joint disease.  Patient will follow with lipid clinic as this may be related to his simvastatin, which he has since stopped."  No mention was made of an in-service injury.

In March 2013, the Veteran underwent a VA examination in connection with his claim.  The examiner reviewed the claims file and personally interviewed the Veteran.  Diagnostic tests showed mild convex right scoliosis and moderate degenerative joint disease of the lumbar spine.  The examiner concluded:  "The veteran's low back pain is less likely related to service".  As a rationale, she stated:

1.  Separation examination silent for back pain.

2.  VA records are silent for back pain until August 2008.  PCP note states no injury reported.  X-ray completed, DDD [sic] and scoliosis.  The etiology of the scoliosis remains unclear.  Simvastatin previously started to the onset of back pain.  Follow up PCP note (9/08) states complete resolution of back pain with stopping statin drug.

3.  In-service injury could not be found in SMRs.

There is no question the Veteran currently has degenerative joint disease and mild scoliosis in his low back.  The remaining question is whether either diagnosed low back condition is at least as likely the result of the claimed injury in service as it is the result of any other cause or factor.  

Although the examiner did not mention the Veteran's lay statements regarding his in-service injury in her rationale, the Board finds them competent and credible.  The Board has no reason to disbelieve that a Supply Clerk, who had to move heavy equipment on a regular basis, would sustain an injury such as a pulled muscle in the back.  However, there is no evidence of record that any pain the Veteran may have had after twisting his back was the result of degenerative joint disease or scoliosis.  As there is no evidence of a chronic back disability in service, the theory of continuity of symptomatology is not for application in connection with the Veteran's claim.  Rather, service connection in this instance must be established by means of a medical link or nexus between the Veteran's currently diagnosed low back conditions and his back injury in service.  38 C.F.R. § 3.303(a), (d); Walker, supra.  Here, the evidence of record fails to demonstrate the necessary nexus required to support a claim for service connection.

The medical records indicate the Veteran initially sought treatment for his back pain in August 2008, over 4 decades after service.  At that time, he reported to his doctor that his pain was similar to what he felt around the time a soft tissue tumor was found several years or more after separation from service.  He did not mention an in-service injury.  At the hearing before the Board in 2012, he related that after having an x-ray in 2007, he was told he had three ruptured vertebrae and that he told his doctor about his in-service injury.  The actual records belie this story.  Notably, the Veteran did not mention an in-service injury prior to the filing of his claim for VA benefits in April 2009.  In addition, there are notations of neck and shoulder pain in the record prior to August 2008.  Mentions of back pain are inconsistent.  The Board notes that there is a strong motive to tell the truth in order to receive proper medical treatment and, thus, statements occurring in the course of such treatment may be afforded greater probative value than subsequent assertions rendered solely in the interest of seeking VA benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board acknowledges the Veteran's testimony that he has experienced back pain since service and his sincere belief that his pain now is related to his in-service injury.  Nonetheless, although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that arthritis or degenerative joint disease and scoliosis are not the kind of conditions that are capable of lay diagnosis as they are internal conditions not subject to visual observation and often require sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (noting that arthritis should be established by x-ray findings); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of degenerative joint disease or scoliosis or a relationship between those conditions and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he or any of his family or friends has specialized education, training, or experience that would qualify them to provide an opinion on this matter.

As there is no evidence of degenerative joint disease or scoliosis in service and no medical nexus linking the Veteran's in-service injury to his current low back conditions, the Board cannot grant the claim for service connection on a direct basis.  In addition, because there is no evidence that a low back disability manifested to a compensable degree within a year of the Veteran's discharge from service, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Service connection for a low back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


